Opinion issued June 30, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00929–CV




BARBARA RANEY INDIVIDUALLY AND D/B/A FIRST CALL
MORTUARY SERVICE, Appellant

V.

UNIVERSITY OF TEXAS MEDICAL BRANCH AT GALVESTON,
ANATOMICAL BOARD OF STATE OF TEXAS, ALLEN TYLER, JR.
THOMAS COLLINS, M.D., RON ROLLER, INDIVIDUALLY AND D/B/A
GALVESTON MORTICIAN SERVICE, ANDREW PAYER, M.D.,
AGOSTINO PERNA, MOBILE MEDICAL TRAINING UNIT, INC.,
Appellees




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 03CV0241A




DISSENTING MEMORANDUM OPINIONI respectfully dissent.  I would grant appellant additional time to file her brief. 
See Tex. R. App. P. 38.8(a)(2).
 
 
                                                                                            Evelyn V. Keyes
                                                                                            Justice